Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


Priority
This application is a continuation application of U.S. Patent Application No.15/774,163, filed May 7, 2018, which is a National Stage application under 35 U.S.C. § 371 of International Application No. PCT/US2016/060834 having an International Filing Date of November 7, 2016, which claims the benefit of U.S. Patent Application No. 62/252,328, filed on November 6, 2015, which are incorporated herein by reference that is hereby acknowledged by the Examiner.


Status of the Claims
The amendment dated 07/25/2022 is acknowledged.  Claims 25-41 and 43-50 are pending and under examination.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/25/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) are being considered by the examiner.

Withdrawn Rejections
The rejection of claim 43 under 35 U.S.C. 103(a) as being unpatentable over Ter Meulen et al. “Ter Meulen” (WO215/123496) is hereby withdrawn in view of amendment to the claim.    


Claim Objections 
Claims 29, 36-40 and 43 are objected to for the following informalities:
Claims 29, 36-40 and 43-50 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 25-28, 30-35, 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ter Meulen et al. “Ter Meulen” (WO215/123496).    
	The claims are directed to a method of increasing the efficacy of immunotherapy in an individual, comprising administering an adjuvant to a solid tumor, wherein the adjuvant comprises at least two antigenic peptides from one or more viruses or bacteria against which the individual has previously developed an immune response.
Regarding Claims 25-28 and 41, Ter Meulen discloses a method of increasing the efficacy of immunotherapy (increase the efficacy of the immunotherapy, Abstract, Para. [0042]) in an individual, comprising administering an adjuvant to a solid tumor (administering locally (e.g., intra-tumorally) to the subject a second composition comprising a pharmaceutically suitable adjuvant, Para. [0050]; the cancer comprises a solid tumor Para. [00243]), wherein the adjuvant comprises at least one antigenic peptide (the adjuvant enhances (or improve, augment) the immune response to the immunogen, Para (00138]; adjuvants can be optionally used with other specific immunostimulating agents such as muramyl peptides, Para. [00140))(instant claims 23-25).  Ter Meulen discloses the immunogen is a viral antigen from an oncogenic virus such as EBV, HPV, HBV, HCV, HTLV and KSHV (Para. [0018]) (instant claim 26).  Ter Meulen discloses “tumor associated viral antigens such as those described herein (e.g. HPV-E6/E7) are foreign antigens and as such are more immunogenic than endogenous tumor associated antigens, which will increase the efficacy of the immunotherapy” (Para. [0042]).  Ter Meulen discloses the antigen may be a previously identified antigen from an oncogenic virus, or may be identified by any method known in the art (Para. [00178]). Ter Meulen discloses wherein the adjuvant is administered prior to the immunotherapy (the adjuvant composition is administered prior to administration of the immunogenic composition, Para. [00215]).  “In certain embodiments, the adoptively transferred cells may be boosted by administering to the subject an expression vector as described herein prior to the local administration of the second composition to pull the adoptively (and then boosted) cells to the local site (e.g., to a tumor) (Para. [00217]) (instant claim 28).  Further “In certain embodiments, a method as described herein is provided wherein the induced immune response comprises antigen-specific CD4 and/or CDS T cells, effector memory T cells (TEM), central memory T cells (TcM) and/or tissue-resident memory T cells (TRM)” (Para. [0021]) (instant claims 25).
Regarding Claim 30, Ter Meulen discloses the method comprises one or more antigens (Para. [00177]).
	Regarding Claims 31 and 32, Ter Meulen discloses the administering is intratumorally (Para. [00242]) injection (Para. [00221]).
	Regarding Claims 33 and 34, Ter Meulen discloses the method comprising a pharmaceutically acceptable carrier (Para. [00176]) such as saline (Para. [00262]).
	Regarding Claim 35, Ter Meulen discloses a second administering step (Para. [00301]). 	
Therefore, the cited prior art anticipates the claimed invention.
Conclusion
No claims are allowed.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Barry Chestnut whose telephone number is 571-270-3546.  The examiner can normally be reached on M-F (8:00-4:00).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/BARRY A CHESTNUT/Primary Examiner, Art Unit 1648